           Case 2:17-cr-00175-JAM Document 59 Filed 08/06/20 Page 1 of 2


 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
 2    600 University Avenue
      Palo Alto, CA 94301
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Wilfred Bryant
 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
                                        SACRAMENTO DIVISION
 9

10

11   UNITED STATES,                                      Case No.: CR 17-00175 JAM

12                         Plaintiff,
                                                        REQUEST TO SEAL DOCUMENTS AND
13          vs.                                         ORDER

14   WILFRED BRYANT,

15                         Defendant.

16

17
            Defendant Wilfred Bryant, by and through his attorney Daniel B. Olmos, and pursuant to
18
     Local Rule 141, hereby requests that his medical records be sealed. The medical records, consisting
19
     of 55 pages, are submitted with this Request.
20
            Defendant requests that United States Assistant Attorney Paul Hemesath and the U.S.
21
     Probation Department be permitted access to the documents.
22
     Dated: August 5, 2020                               Respectfully submitted,
23
                                                         NOLAN BARTON & OLMOS, LLP
24

25                                                          /s/ Daniel B. Olmos
                                                         Daniel B. Olmos
26                                                       Attorney for Defendant Wilfred Bryant
27   //
28
     //

                  REQUEST TO SEAL DOCUMENTS AND [PROPOSED] ORDER; CASE NO. 17-CR-00175
           Case 2:17-cr-00175-JAM Document 59 Filed 08/06/20 Page 2 of 2


 1                                                 ORDER
 2
            GOOD CAUSE HAVING BEEN SHOWN, it is hereby ordered that the Request To Seal
 3
     Documents is GRANTED, and that the medical records provided by the Bureau of Prisons pertaining
 4
     to Defendant Wilfred Bryant shall be filed under seal.
 5

 6
     Dated: August 5, 2020                        /s/ John A. Mendez_____________
 7                                                The Hon. John A. Mendez
 8                                                United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

               REQUEST TO SEAL DOCUMENTS AND [PROPOSED] ORDER; CASE NO. 17-CR-00175
